Exhibit 10.5

 

OUR CREDIT NUMBER ISSUE DATE EXPIRY DATE LETTER OF CREDIT AMOUNT SE441524P APRIL
25,2001 DEC. 31,2001 USD3,125,000.00        

 

BENEFICIARY: ISSUER:     TRAVELERS CASUALTY AND GE CAPITAL CORPORATION.    
SURETY COMPANY OF AMERICA       ONE TOWER SQUARE H.O.       BOND, 3 PB      
HARTFORD, CT.  06183-9062      

 

DEAR BENEFICIARY:

AT THE REQUEST OF THE ABOVE ISSUER WE HAVE BEEN INSTRUCTED TO ADVISE YOU THAT
THE ATTACHED IRREVOCABLE STANDBY LETTER OF CREDIT HAS BEEN ESTABLISHED IN YOUR
FAVOR, AS BENEFICIARY.

ALL DEMANDS FOR PAYMENTS MUST BE SENT TO FIRST UNION NATIONAL BANK, ONE SOUTH
BROAD STREET, PHILADELPHIA, PA  19106, MAIL CODE PA 4928, ATTN:  GE CORPORATE
FINANCE STANDBY TEAM.

DOCUMENTS MUST CONFORM STRICTLY WITH THE TERMS OF THE ATTACHED LETTER OF
CREDIT.  IF YOU ARE UNABLE TO COMPLY WITH SAME, PLEASE COMMUNICATE DIRECTLY WITH
YOUR CUSTOMER IN ORDER TO HAVE THE ISSUER AMEND THE RELEVANT CONDITIONS.  THIS
SHOULD ELIMINATE DIFFICULTIES AND DELAYS IN PAYMENT IN THE EVENT DOCUMENTS ARE
PRESENTED FOR NEGOTIATION.

ALL DEMANDS HEREUNDER MUST INDICATE THE ABOVE REFERENCED LETTER OF CREDIT
NUMBER.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS
SUBJECT TO THE "UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500."

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO FIRST UNION NATIONAL
BANK AT OUR PHONE NUMBER (215) 973-7012.

  /s/ Richard Fortino

--------------------------------------------------------------------------------

  FIRST UNION NATIONAL BANK AUTHORIZED SIGNATURE

 

GE Capital

General Electric Capital Corporation

 

 

LETTER OF CREDIT NO                                                 ISSUE
DATE                                                        EXPIRY DATE

SE441524P                                                                         
APRIL 25, 2001                                                     DEC. 31, 2001

FDL

BENEFICIARY: APPLICANT: TRAVELERS CASUALTY AND LABOR READY, INC. SURETY COMPANY
OF AMERICA TREASURY DEPARTMENT ONE TOWER SQUARE H.O. P.O BOX 2910 BOND, 3 PB
TACOMA, WASHINGTON 98401 HARTFORD, CT.  06183-9062  

 

ATTENTION: COLLATERAL PROCESSING, NATIONAL RESOURCES   H.O. BOX 3PB (BRANCH,
SEATTLE CODE 018)

 

DEAR BENEFICIARY,

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AND
AUTHORIZE YOU (TRAVELERS CASUALTY AND SURETY CO.  OF AMERICA, INDIVIDUALLY AND
COLLECTIVELY "YOU" TO DRAW ON US, UP TO THE AGGREGATE AMOUNT OF $3,125,000.00
AND WE ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE FULLY HONORED BY US IF PRESENTED AT THIS OFFICE
LOCATED AT GE CAPITAL CORPORATION, ONE SOUTH BROAD STREET, 9TH FLOOR MAIL CODE
PA4928 ATTN: INTERNATIONAL STANDBY LETTER OF CREDIT DEPT.  PHILADELPHIA, PA.
19107 ON OR BEFORE 12/31/01 OR ANY EXTENDED DATE, PROVIDED:

 

1.  THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL PERIODS
OF ONE YEAR FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE UNLESS WE HAVE
NOTIFIED YOU IN WRITING, NOT LESS THAN SIXTY (60) DAYS BEFORE SUCH DATE, THAT WE
ELECT NOT TO RENEW THIS LETTER OF CREDIT.  OUR NOTICE OF SUCH ELECTION SHALL BE
SENT BY OVERNIGHT COURIER TO THE ABOVE ADDRESS, ATTENTION OF "COLLATERAL
PROCESSING, NATIONAL RESOURCES, H.O. BOND, 3PB."

 

CONTINUED ON NEXT PAGE WHICH FORMS AN INTEGRAL PART OF THIS LETTER OF
CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NO.  SESE441524P PAGE NO. 2    

2.  ANY DRAFTS DRAWN BY YOU UNDER THIS LETTER OF CREDIT SHALL BE ACCOMPANIED BY
YOUR WRITTEN CERTIFICATION THAT YOU, AS SURETY, HAVE EXECUTED OR PROCURED THE
EXECUTION OF THE BOND(S), UNDERTAKING(S), AGREEMENT(S) OF INDEMNITY, OR OTHER
INSTRUMENT(S) OF SURETYSHIP AT THE REQUEST OF LABOR READY, INC. 1016 SO. 28TH
STREET, TACOMA, WA. 98409 AND THAT EITHER OF THE FOLLOWING ALTERNATIVES EXISTS:
(A) CLAIMS HAVE BEEN OR MAY BE MADE THEREUNDER AND THAT IN YOUR SOLE JUDGMENT AS
SURETY THE FUNDS REPRESENTED BY YOUR DRAFT(S) ARE REQUIRED FOR YOUR PROTECTION
AND FOR THE PROTECTION OF YOUR CO-SURETY(IES) AND RE-INSURER(S) IF ANY; (B) OUR
NOTICE OF ELECTION NOT TO RENEW HAS BEEN RECEIVED AND THAT YOU HAVE NOT BEEN
RELEASED FROM LIABILITY UNDER THE BOND(S), UNDERTAKING(S), AGREEMENT(S), OR
INSTRUMENT(S) AFORESAID AND THAT THE PROCEEDS OF YOUR DRAFT(S) WILL BE HELD BY
YOU AS COLLATERAL AGAINST LOSS, COST OR EXPENSE THEREUNDER.

3.  WE HEREBY REPRESENT AND AFFIRM THAT THE EXECUTION OF THIS LETTER OF CREDIT
WILL NOT CONSTITUTE A VIOLATION OF ANY LAW OR REGULATION WHICH MAY LIMIT THE
AMOUNT OF CREDIT WHICH CAN BE EXTENDED BY THIS BANK TO ANY SINGLE BORROWER OR
CUSTOMER.

4.  YOUR ACCEPTANCE OF THIS LETTER OF CREDIT WILL CONSTITUTE YOUR AGREEMENT TO
REPAY TO US FUNDS PAID TO YOU HEREUNDER TO THE EXTENT THAT SUCH FUNDS EXCEED THE
TOTAL OF YOUR LOSS, COST AND EXPENSE (INCLUDING UNPAID PREMIUMS) UNDER THE
MENTIONED BOND(S), UNDERTAKING(S), AGREEMENT(S), OR INSTRUMENT(S).

DRAFT(S) DRAWN UNDER THIS CREDIT MUST SPECIFICALLY REFERENCE OUR CREDIT
NUMBER.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN THIS ORIGINAL LETTER OF
CREDIT IS SUBJECT TO THE "UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS:
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500."

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO US AT
OUR PHONE NUMBERS:  215-973-5981, 215-973-7012, 215-973-8803.

 

/s/ Richard Fortino

--------------------------------------------------------------------------------

  AUTHORlZED SIGNATURE

 

A GE Capital Services Company

 